Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to applicant’s amendment filed on 11/22/2021, claims 1, 4-13 and 15-20 are pending in the application.

Applicant Response
In Applicant’s response dated 11/22/2021, Applicant amended Claims 1, 2, 9, 11, 13, 15 and 20 ; cancelled Claims 2 and 14 and argued against all objections and rejections previously set forth in the Office Action dated 07/21/2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/22/2021 has been entered.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with James Love (Reg. # 58,421) on December 10, 2021. 

The application has been amended based on amendment filed by Applicant dated 11/22/2021 as follows:

Amended the claims as follows:

IN THE CLAIMS

Claim 1.  A computer-implemented method for generating a color of an object displayed on a graphical user interface, comprising:
displaying, on the graphical user interface, a set of icons, each icon of the set being associated with a color;
selecting a first color associated with a first icon of the set by detecting a first user interaction on the first icon of the set, the first user interaction being a touch on the first icon;

modifying a value of a parameter of the first color, the modification of the value being performed according to the slide, the value being modified according to a distance of the slide; 
computing a first new color that is the first color with the modified value of the parameter;
detecting a third user interaction that is a touch on a second icon of the set, the second icon being associated with a second color; 
detecting a fourth user interaction that comprises at least a slide; 
modifying a value of a parameter of the second color, the selection of the value is performed with the fourth user interaction; and
computing a second new color that is the second color with the modified value of the parameter; and
in response to detection of an end of the second user interaction and an end of the fourth user interaction, computing a third new color by merging the first new color and the second new color.

Claim 2. (Cancelled).

Claim 3. (Cancelled).



Claim 5. (Original) The computer-implemented method of claim 1, wherein the second user interaction comprises a touch and a slide starting from the touch, the slide having an orientation that is substantially vertical.

Claim 6. (Original) The computer-implemented method of claim 4, wherein one orientation of the slide is associated with one parameter of the first color.

Claim 7. (Original) The computer-implemented method of claim 5, wherein one orientation of the slide is associated with one parameter of the first color.

Claim 8. (Original) The computer-implemented method of claim 1, wherein detecting a first user interaction on a first icon of the set further comprises:
detecting a first user touch on a first icon of the set;
determining that the duration of first user touch exceeds a predetermined time period;
detecting that the first user touch is ended; and
selecting the first color associated with the first icon when the end of the first user touch is detected.

claim 1, further comprising:
selecting an object displayed on the graphical user interface before displaying the set of icons;
detecting a fifth user interaction after the first or second new color has been computed; and
applying the first or second new color on the selected object.

Claim 10. (Original) The computer-implemented method of claim 1, wherein the computing the first new color is performed in real-time while the second user interaction is detected, and 
wherein the method further comprises:
rendering the first icon of the set with the computed first new color computed in real-time.

Claim 11. (Previously Presented) The computer-implemented method of claim 1, further comprising:
rendering a third icon with the computed first or the computed second new color.

Claim 12. (Currently Amended) A non-transitory computer readable storage medium having recorded thereon a computer program that when executed by a computer causes the a computer-implemented method for generating a color of an object displayed on a graphical user interface, comprising:
displaying, on the graphical user interface, a set of icons, each icon of the set being associated with a color;
selecting a first color associated with a first icon of the set by detecting a first user interaction on the first icon of the set, the first user interaction being a touch on the first icon;
detecting a second user interaction that comprises at least a slide from the first icon to another location on the graphical user interface;
modifying a value of a parameter of the first color, the modification of the value being performed according to the slide, the value being modified according to a distance of the slide; 
computing a first new color that is the first color with the modified value of the parameter;
detecting a third user interaction that is a touch on a second icon of the set, the second icon being associated with a second color; 
detecting a fourth user interaction that comprises at least a slide; 
modifying a value of a parameter of the second color, the selection of the value is performed with the fourth user interaction; and
computing a second new color that is the second color with the modified value of the parameter; and
in response to detection of an end of the second user interaction and an end of the fourth user interaction, computing a third new color by merging the first new color and the second new color.

Claim 13. (Currently Amended) A system comprising:
processing circuitry coupled to a memory and a graphical user interface, the memory having recorded thereon a computer program that when executed by the processing circuitry causes the processing circuitry to be configured to
display, on the graphical user interface, a set of icons, each icon of the set being associated with a color,
select a first color associated with a first icon of the set by being configured to detect a first user interaction on the first icon of the set, the first user interaction being a touch on the first icon,
detect a second user interaction that comprises at least a slide from the first icon to another location on the graphical user interface,
modify a value of a parameter of the first color, the modification of the value being performed according to the slide, the value being modified according to a distance of the slide, and
compute a first new color that is the first color with the modified value of the parameter,
detect a third user interaction that is a touch on a second icon of the set, the second icon being associated with a second color, 
detect a fourth user interaction that comprises at least a slide, 
modify a value of a parameter of the second color, the selection of the value is performed with the fourth user interaction, and
compute a second new color that is the second color with the modified value of the parameter; and
in response to detection of an end of the second user interaction and an end of the fourth user interaction, compute a third new color by merging the first new color and the second new color.

Claim 14. (Cancelled).

Claim 15. (Cancelled).

Claim 16. (Previously Presented) The system of claim 13, wherein the second user interaction comprises a touch and a slide that starts from the touch, the slide having an orientation that is substantially horizontal.

Claim 17. (Previously Presented) The system of claim 13, wherein the second user interaction comprises a touch and a slide starting from the touch, the slide having an orientation that is substantially vertical.

Claim 18. (Previously Presented) The system of claim 16, wherein one orientation of the slide is associated with one parameter of the first color.



Claim 20. (Currently Amended) A computer-implemented method for generating a color of an object displayed on a graphical user interface, comprising:
displaying, on the graphical user interface, a set of icons, each icon of the set being associated with a color;
selecting a first color associated with a first icon of the set by detecting a first user interaction on the first icon of the set, the first user interaction being a touch on the first icon;
detecting a second user interaction that comprises at least a slide from the first icon to another location on the graphical user interface;
modifying a value of a parameter of the first color, the modification of the value being performed according to the slide, the value being modified according to a distance of the slide; 
computing a first new color that is the first color with the modified value of a parameter;
detecting a third user interaction on a second icon of the set associated with a second color, the third user interaction being a touch on the second icon for selecting the second color; 
computing a second new color by merging the first new color and the second color;
detecting a third user interaction that is a touch on a second icon of the set, the second icon being associated with a second color; 
detecting a fourth user interaction that comprises at least a slide; 
modifying a value of a parameter of the second color, the selection of the value is performed with the fourth user interaction; and
computing a second new color that is the second color with the modified value of the parameter; and
in response to detection of an end of the second user interaction and an end of the fourth user interaction, computing a third new color by merging the first new color and the second new color.


Allowable Subject Matter
Claims 1, 4-13, and 16-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1:
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claim 1 when taken in the context of the claims as a whole, specific to a method for generating an interactive graphical user interface, comprising:
A computer-implemented method for generating a color of an object displayed on a graphical user interface, comprising:
displaying, on the graphical user interface, a set of icons, each icon of the set being associated with a color;
selecting a first color associated with a first icon of the set by detecting a first user interaction on the first icon of the set, the first user interaction being a touch on the first icon;

modifying a value of a parameter of the first color, the modification of the value being performed according to the slide, the value being modified according to a distance of the slide; 
computing a first new color that is the first color with the modified value of the parameter;
detecting a third user interaction that is a touch on a second icon of the set, the second icon being associated with a second color; 
detecting a fourth user interaction that comprises at least a slide; 
modifying a value of a parameter of the second color, the selection of the value is performed with the fourth user interaction; and
computing a second new color that is the second color with the modified value of the parameter; and
in response to detection of an end of the second user interaction and an end of the fourth user interaction, computing a third new color by merging the first new color and the second new color.
	At best the prior arts of record, specifically Bhatt (U.S. Pat. Pub. No. 2013106899) discloses the methods and systems to adjust colors of digital images by using color control tools overlaid on the digital images to be adjusted. Furthermore, Bhatt discloses the display of a color control tool on the GUI, the color control tool being displayed superimposed on the digital image and being configured to cause change of the user-selected color of the digital image.
Inada (U.S. Pat. Pub No. 20110074807) teaches the method of color customization of a content screen by providing color palette for color selection.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent Claim1 as a whole.
Thus, Claims 1 is allowed over the prior arts of record.

Independent Claim 12, 13 and 20:
Claim 12 is directed to a non-transitory computer readable medium claim, Claim 13 is directed to a system claim and Claim 20 is directed to a computer implemented method claim and all the claims have similar/same claim limitations as claim 1 and are allowed over the prior arts of record.

Dependent Claims 4-11 and 16-19:
These claims are dependent on Claim 1, 12, 13 and 20 and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177